In an action to recover damages for personal injuries, loss of services and medical expenses, arising out of the alleged negligence of the defendant in causing his automobile to strike the rear of plaintiffs’ automobile, the defendant appeals from so much of an order of the Supreme Court, Queens County, entered April 25, 1960, as granted plaintiffs’ motion, made pursuant to section 549 of the Civil Practice Act, to set aside the jury’s verdict in defendant’s favor and for a new trial. Order insofar as appealed from, reversed, with costs, plaintiffs’ motion denied, and jury’s verdict reinstated. No claim is made that errors of law occurred at the trial or that prejudicial conduct improperly influenced the verdict. On the proof adduced, it may not be held that the evidence preponderates so greatly in favor of plaintiffs as to establish that the jury’s *768verdict for the defendant “ could not have been reached upon any fair interpretation of the evidence ” (Olsen v. Chase Manhattan Bank, 10 A D 2d 539, 544; cf. Scheuerman v. Knapp Coal Co., 238 App. Div. 874). Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.